i

pe nner ene mH ec ym et

Case 1:19-cv-06658-AJN Document 24 Fife 11/25/19 Page t-of & ~~ 7

i
a

U.S. Department of Justice
rt

United States Attorney

Southern District of New York NOV 27 2019 |

86 Chambers Street Third Floor

New York, New York 10007

capwminat rencoresmiaecs
Laon rim ae

 

November 25, 2019

 

By ECF
The Honorable Alison J. Nathan

United States District Court

Southern District of New York ws . as .
Thurgood Marshall United States Courthouse The Initial Pretrial Conference in this matter is hereby

40 Foley Square rescheduled to February 14, 2020 at 3:45 p.m.

The deadline for the Government to respond to

Plaintiffs’ Complaint is hereby extended to January 6,
2020.

 

New York, New York 10007

 

 

Re: American Immigration Council et al. v. Executive Office for Immigration Review
and U.S. Department of Justice, 19 Civ. 6658 (AJN)

Dear Judge Nathan:

This Office represents the government in the above-referenced Freedom of Information
Act matter. Presently, the government’s deadline to answer plaintiffs’ complaint is Monday,
December 2, 2019, and an initial conference is scheduled for Friday, December 13, 2019, at 3:45
p.m. (ECF No. 23). Respectfully, we write to request that the government’s deadline be extended
to Monday, January 6, 2020, and that the initial conference be adjourned to a subsequent date that
is convenient for the Court. This is the government’s fourth request for an extension of the answer
deadline, and the Court granted the prior requests. Further, plaintiffs’ counsel consents to this
request. The parties are continuing to confer concerning the government’s production of records
and the appropriate next steps in this litigation.

We thank the Court for its consideration of this letter.

 

 

Respectfully submitted,
SO ORD 124] ha GEOFFREY S. BERMAN
United States Attorney
HON. ANSON J. NATHAN By: /s/ Christopher Connolly
rare s STRICT JUDGE CHRISTOPHER CONNOLLY

Assistant United States Attorney
Tel.: (212) 637-2761

ce: Plaintiffs’ counsel (by ECF)

 
